Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 1 of 17




                                             AFFIDAVIT

         I, JASON GREENFIELD, a Special Agent with the Drug Enforcement Administration

 (DEA), being duly sworn, do hereby depose and state that the following is true to the best of my

 information, knowledge, and belief:

                                     BACKGROUND OF AFFIANT

     1. I am a Special Agent with the Drug Enforcement Administration (DEA), United States

 Department of Justice, and as such I am empowered under Title 21, United States Code, § 878, to

 enforce Title 21 and other criminal laws of the United States, to make arrests and obtain and execute

 search, seizure and arrest warrants. I have been employed as a DEA Special Agent for

 approximately twelve years. In connection with my official duties, I investigate criminal and civil

 violations of the Controlled Substances Act, and I have testified in judicial proceedings for

 violations of laws concerning controlled substances. During my time with DEA, I have participated

 in numerous drug trafficking investigations, including investigations that have resulted in felony

 arrests for violations of Title 21 of the United States Code. I have been involved in various types of

 electronic surveillance, in the execution of search and arrest warrants, and in the debriefing of

 defendants, witnesses and informants, as well as others who have knowledge of the distribution and

 transportation of controlled substances, and of the laundering and concealing of proceeds from

 controlled substance trafficking.

     2. The facts in this affidavit come from my personal observations, my training and experience,

 and information obtained from other agents and witnesses. This affidavit is intended merely to

 show that there is sufficient probable cause for the requested search warrant and does not set forth

 all of my knowledge about this matter.
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 2 of 17




                                PURPOSE OF THIS AFFIDAVIT

    3. This affidavit is submitted in support of a search warrant for a cell phone and a Tom-Tom

 GPS Unit, which were in the possession of James WARE and was seized incident to his arrest on

 February 4, 2019 in Mesa County, State of Colorado.

                IDENTIFICATION OF THE DEVICE(S) TO BE EXAMINED

    4. The items held in evidence at the Grand Junction Resident Office in Grand Junction,

 Colorado, which were in the possession of James WARE, and were seized subsequent to his

 arrest on February 4, 2019 by the Colorado State Patrol. The items include:

            a. One black I-phone with unknown phone number, obtained from WARE, currently

        in DEA evidence marked as Exhibit N-2.

            b. One Tom-Tom GPS Unit obtained from WARE, currently in DEA evidence

        marked as Exhibit N-3.

    5. The above items will hereinafter be referred to as “Device(s)” as well as in Attachments

 A and B.

    6. I believe there is probable cause to believe that the Device(s) are or contain evidence,

 fruits, and instrumentalities of violations of Title 21, United States Code, Sections 841 and 846,

 The applied-for warrant would authorize the forensic examination of the Device(s) for the

 purpose of identifying electronically stored data particularly described in Attachment B.

    7. The Device(s) are currently in the lawful possession of the DEA Grand Junction Resident

 Office (GJRO). They came into the DEA’s possession in the following way:

            a. On February 4, 2019, Colorado State Patrol arrested James Ware for possession of

                approximately 47 pounds of cocaine and 19 pounds of methamphetamine.

                Trooper Vrbas found the phone, the GPS unit within the vehicle WARE was
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 3 of 17




                driving, and WARE was the only occupant of the vehicle. During the course of

                the stop, SA Zac Jones and SA Jason Greenfield responded to the area, seized the

                phone and GPS Unit, and processed into evidence as Exhibits N-2 and N-3 at the

                GJRO.

    8. The Device(s) are currently in storage at the DEA GJRO located at 2734 Crossroads

 Blvd., Grand Junction, CO 81506. In my training and experience, I know that the Device(s) all

 have been stored in a manner in which the contents are, to the extent material to this

 investigation, in substantially the same state, as they were when the Device(s) first came into the

 possession of the CSP and subsequently seized by DEA.

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

    9. Based on my training and experience, I know about the following items, hereinafter and

 below and in the Attachments “Device(s).”

    10. A digital camera is a camera that records pictures as digital picture files, rather than by

 using photographic film. Digital cameras use a variety of fixed and removable digital storage

 media to store their recorded images. Images can usually be retrieved by connecting the camera

 to a computer or by connecting the removable storage medium to a separate reader. Removable

 storage media includes various types of flash memory cards and miniature hard drives. Most

 digital cameras also include a screen for viewing the stored images. This storage media can

 contain any digital data, including data unrelated to photographs or videos such as texts, word

 processing documents, or web pages. If the camera is equipped with global positioning system

 (“GPS”) technology, that information may be recorded as metadata associated with the

 photographs and videos taken with that camera as well as other information such as the make and

 model of the camera and the date and time the image was created. Some cameras and removable
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 4 of 17




 storage media are now equipped with wireless capabilities, which allow for images and files to

 be uploaded from the camera or digital storage media directly to the Internet or to other digital

 storage devices or computers using a wired or wireless connection.

    11. A wireless telephone (or mobile telephone, or cellular telephone) is a handheld wireless

 device used for voice and data communication through radio signals. These telephones send

 signals through networks of transmitter/receivers, enabling communication with other wireless

 telephones or traditional “land line” telephones. A wireless telephone usually contains a “call

 log,” which records the telephone number, date, and time of calls made to and from the phone.

 In addition to enabling voice communications, wireless telephones offer a broad range of

 capabilities. These capabilities include: storing names and phone numbers in electronic “address

 books;” sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

 storing still photographs and moving video; storing and playing back audio files; storing dates,

 appointments, and other information on personal calendars; and accessing and downloading

 information from the Internet including websites, social media sites, bulletin boards, file sharing,

 and other Internet sites.   Wireless telephones often have a subscriber identity module or

 subscriber identification module (“SIM”), which is an integrated circuit that securely stores the

 International Mobile Subscriber Identity (“IMSI”) and the related key used to identify and

 authenticate subscribers on mobile telephone devices. A SIM is embedded into a removable

 “SIM card,” which can be transferred between different mobile devices. A SIM card contains a

 unique serial number (“ICCID”), IMSI, security authentication and ciphering information,

 temporary information related to the local network, a list of the services to which the user has

 access, and certain passwords. Most SIM cards will also store certain usage data, such as call

 history, text (“SMS”) messages, and phone book contacts. Wireless telephones may also be
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 5 of 17




 “smartphones,” such that they operate as personal computers capable of accessing the Internet.

 They may also include GPS technology for determining the location of the device. Such

 telephones may also contain removable storage media, such as a flash card—such devices can

 store any digital data, and can have the capacity to store many gigabytes of data. Some cellular

 telephones also have software, giving them the same capabilities as personal computers

 including accessing and editing word processing documents, spreadsheets, and presentations.

 Some cellular telephones also operate as a “tablet,” or mobile computer, and can contain

 software programs called applications. Those programs can perform different functions and save

 data associated with those functions, including use associated with the Internet.

    12. A GPS navigation device uses the Global Positioning System to display its current

 location. It often contains records of the locations where it has been. Some GPS navigation

 devices can give a user driving or walking directions to another location. These devices can

 contain records of the addresses or locations involved in such navigation. The Global

 Positioning System consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

 contains an extremely accurate clock. Each satellite repeatedly transmits by radio a

 mathematical representation of the current time, combined with a special sequence of numbers.

 These signals are sent by radio, using specifications that are publicly available. A GPS antenna

 on Earth can receive those signals. When a GPS antenna receives signals from at least four

 satellites, a computer connected to that antenna can mathematically calculate the antenna’s

 latitude, longitude, and sometimes altitude with a high level of precision.

    13. A personal digital assistant, or PDA, is a handheld electronic device used for storing data

 (such as names, addresses, appointments or notes) and utilizing computer programs. Some

 PDAs also function as wireless communication devices and are used to access the Internet and
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 6 of 17




 send and receive e-mail. PDAs usually include a memory card or other removable storage media

 for storing data and a keyboard and/or touch screen for entering data. Removable storage media

 include various types of flash memory cards or miniature hard drives. This removable storage

 media can store any digital data. Most PDAs run computer software, giving them many of the

 same capabilities as personal computers. For example, PDA users can work with word-

 processing documents, spreadsheets, and presentations. PDAs may also include GPS technology

 for determining the location of the device.

    14. A tablet is a mobile computer, typically larger than a phone yet smaller than a notebook,

 which is primarily operated by touching the screen. Tablets function as wireless communication

 devices and can be used to access the Internet through cellular networks, 802.11 “Wi-Fi”

 networks, or otherwise. Tablets typically contain programs called applications (“apps”), which,

 like programs on a personal computer, perform different functions and save data associated with

 those functions. Apps can, for example, permit accessing the Web, sending and receiving e-

 mail, and participating in Internet social networks.

    15. A hard disk drive (“HDD”), also known as a hard drive or hard disk, is a data storage

 device that consists of an external circuit board, external data, power connections, and internal

 glass, ceramic, or magnetically charged rotating metal platters that permanently store data even

 when powered off. A solid-state drive (“SSD”), also known as a solid-state disk, is a data

 storage device that uses integrated circuit assemblies as memory to store data permanently,

 instead of using rotating platters. Flash drives, flash cards, and thumb drives are digital storage

 devices that can connect to computers or other devices using the appropriate connection.

 CDs/DVDs are digital storage devices capable of storing large amounts of digital data—a user

 can store information onto a CD/DVD by “burning” digital data to the device using a computer
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 7 of 17




 CD/DVD drive. These devices are capable of storing any electronic information including

 images, videos, word processing documents, programs and software, and web pages.

    16. A portable media player (or “MP3 Player” or iPod) is a handheld digital storage device

 designed primarily to store and play audio, video, or photographic files. However, a portable

 media player can also store other digital data. Some portable media players can use removable

 storage media. Removable storage media include various types of flash memory cards or

 miniature hard drives. This removable storage media can also store any digital data. Depending

 on the model, a portable media player may have the ability to store very large amounts of

 electronic data and may offer additional features such as a calendar, contact list, clock, or games.

    17. Computer routers and modems are also used as instrumentalities of crimes involving

 computers both to operate the computer to commit criminal offenses involving the sexual

 exploitation of minors. Modems and routers can contain information about dates, IP addresses,

 MAC addresses, frequency, and computer(s) used to access the Internet, and some have separate

 digital storage capacity that allow them to connect to other devices and to store information

 similar to an external digital storage device like a flash card or thumb drive. In my training and

 experience, examining data stored on devices of this type can uncover, among other things,

 evidence that reveals or suggests who possessed or used the device or the computers and devices

 connected to it.

    18. “Computers” or “digital storage media” or “digital storage devices” may be used

 interchangeably, and can include any physical object upon which computer data can be recorded

 as well as all types of electronic, magnetic, optical, electrochemical, or other high speed data

 processing devices capable of performing logical, arithmetic, or storage functions, including

 desktop and laptop computers, mobile phones, tablets, server computers, game consoles, network
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 8 of 17




 hardware, hard disk drives, RAM, floppy disks, flash memory, CDs, DVDs, and other magnetic

 or optical storage media.

     19. Based on my knowledge, training, and experience, I know that computers and digital

 storage devices can store information for long periods of time. Similarly, things that have been

 searched for and viewed via the Internet are typically stored for some period of time on a device.

 This information can sometimes be recovered with forensic tools.

     20. Based on my knowledge, training, and experience, examining data stored on computers

 and digital storage devices can uncover, among other things, evidence that reveals or suggests

 who possessed or used the computer or digital storage devices.

     21. There is probable cause to believe that things that were once stored on the Device(s) may

 still be stored there, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that digital files or

         remnants of such files can be recovered months or even years after they have been

         downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

         downloaded to a storage medium can be stored for years at little or no cost. Even when

         files have been deleted, they can be recovered months or years later using forensic tools.

         This is so because when a person “deletes” a file on a digital storage device or computer,

         the data contained in the file does not actually disappear; rather, that data remains on the

         storage medium until it is overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

         slack space—that is, in space on the storage medium that is not currently being used by

         an active file—for long periods of time before they are overwritten. In addition, a
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 9 of 17




        computer’s operating system may also keep a record of deleted data in a “swap” or

        “recovery” file.

            c. Wholly apart from user-generated files, computer storage media including digital

        storage devices and computers’ internal hard drives can contain electronic evidence of

        how a computer has been used, what it has been used for, and who has used it. To give a

        few examples, this forensic evidence can take the form of operating system

        configurations, artifacts from operating system or application operation, file system data

        structures, and virtual memory “swap” or paging files. Computer users typically do not

        erase or delete this evidence, because special software is typically required for that task.

        However, it is technically possible to delete this information.

            d. Similarly, files that have been viewed via the Internet are sometimes

        automatically downloaded into a temporary Internet directory or “cache.” Forensic

        review may also disclose when and by whom the Internet was used to conduct searches,

        view material, and communicate with others via the Internet.

    22. Forensic evidence. As further described in Attachment B, this application seeks

 permission to locate not only electronically stored information on the Device(s) that might serve

 as direct evidence of the crimes described on the warrant, but also forensic evidence that

 establishes how the Device(s) were used, the purpose of the use, who used the Device(s), and

 when. There is probable cause to believe that this forensic electronic evidence might be on the

 Device(s) because:

            a. Data on the storage medium can provide evidence of a file that was once on the

        storage media but has since been deleted or edited, or of a deleted portion of a file (such

        as a paragraph that has been deleted from a word processing file). Virtual memory
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 10 of 17




       paging systems can leave traces of information on the storage medium that show what

       tasks and processes were recently active. Web browsers, e-mail programs, and chat

       programs store configuration information on the storage medium that can reveal

       information such as online nicknames and passwords. Operating systems can record

       additional information, such as the attachment of peripherals, the attachment of USB

       flash storage devices or other external storage media, and the times the computer or

       device was in use. Computer file systems can record information about the dates files

       were created and the sequence in which they were created. This information can be

       recovered months or even years after they have been downloaded onto the storage

       medium, deleted, or viewed.

          b. Forensic evidence on a device can also indicate who has used or controlled the

       device. This “user attribution” evidence is analogous to the search for “indicia of

       occupancy” while executing a search warrant at a residence.

          c. A person with appropriate familiarity with how a digital storage device works

       may, after examining this forensic evidence in its proper context, be able to draw

       conclusions about how electronic devices were used, the purpose of their use, who used

       them, and when.

          d. The process of identifying the exact electronically stored information on storage

       media that are necessary to draw an accurate conclusion is a dynamic process. Electronic

       evidence is not always data that can be merely reviewed by a review team and passed

       along to investigators. Whether data stored on a computer is evidence may depend on

       other information stored on the computer or digital storage device and the application of

       knowledge about how a computer or digital storage device behaves. Therefore,
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 11 of 17




       contextual information necessary to understand other evidence also falls within the scope

       of the warrant.

          e. Further, in finding evidence of how a device was used, the purpose of its use, who

       used it, and when, sometimes it is necessary to establish that a particular thing is not

       present on a storage medium.

          f. I know that when an individual uses an electronic device to aid in the commission

       of a crime, the individual’s electronic device will generally serve both as an

       instrumentality for committing the crime, and also as a storage medium for evidence of

       the crime. The electronic device is an instrumentality of the crime because it is used as a

       means of committing the criminal offense. The electronic device is also likely to be a

       storage medium for evidence of crime. From my training and experience, I believe that

       an electronic device used to commit a crime of this type may contain: photos, text

       messages, and additional evidence related to drug distribution and violations of title 21

       USC section 841 and 846.

          g. I also know that those who engage in criminal activity will attempt to conceal

       evidence of the activity by hiding files, by renaming the format, (such as saving a .pdf

       image file as a .doc document file) or by giving them deceptive names such that it is

       necessary to view the contents of each file to determine what it contains.

          h. A single compact disk can store dozens of images and hundreds of pages of text.

       The size of the electronic storage media (commonly referred to as a hard drive) used in

       home computers has grown tremendously within the last several years. Thumb drives

       with a capacity of 32 gigabytes are not uncommon. Flash cards with a capacity of 32

       gigabytes are not uncommon. Hard drives with the capacity of 500 gigabytes up to 3
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 12 of 17




        terabytes are not uncommon. These drives can store thousands of images and videos at

        very high resolution. Magnetic storage located in host computers adds another dimension

        to the equation. It is possible to use a video camera to capture an image, process that

        image in a computer with video capture capabilities, and save that image to storage in

        another country. Once this is done, there is no readily apparent evidence at the “scene of

        the crime.” Only with careful laboratory examination of electronic storage devices is it

        possible to recreate the evidence trail.

    23. Need to review evidence over time and to maintain entirety of evidence. I recognize the

 prudence requisite in reviewing and preserving in its original form only such records applicable

 to the violations of law described in this Affidavit and in Attachment B in order to prevent

 unnecessary invasion of privacy and overbroad searches. I advise it would be impractical and

 infeasible for the Government to review the mirrored images of digital devices that are copied as

 a result of a search warrant issued pursuant to this Application during a single analysis. I have

 learned through practical experience that various pieces of evidence retrieved from digital

 devices in investigations of this sort often have unknown probative value and linkage to other

 pieces of evidence in the investigation until they are considered within the fluid, active, and

 ongoing investigation of the whole as it develops. In other words, the weight of each individual

 piece of the data fluctuates based upon additional investigative measures undertaken, other

 documents under review and incorporation of evidence into a consolidated whole. Analysis is

 content-relational, and the importance of any associated data may grow whenever further

 analysis is performed. The full scope and meaning of the whole of the data is lost if each piece is

 observed individually, and not in sum. Due to the interrelation and correlation between pieces of

 an investigation as that investigation continues, looking at one piece of information may lose its
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 13 of 17




 full evidentiary value if it is related to another piece of information, yet its complement is not

 preserved along with the original. In the past, I have reviewed activity and data on digital

 devices pursuant to search warrants in the course of ongoing criminal investigations. I have

 learned from that experience, as well as other investigative efforts, that multiple reviews of the

 data at different times is necessary to understand the full value of the information contained

 therein, and to determine whether it is within the scope of the items sought in Attachment B. In

 order to obtain the full picture and meaning of the data from the information sought in

 Attachments A and B of this application, the Government would need to maintain access to all of

 the resultant data, as the completeness and potential of probative value of the data must be

 assessed within the full scope of the investigation. As such, I respectfully request the ability to

 maintain the whole of the data obtained as a result of the search warrant, and to maintain and to

 review the data in the control and custody of the Government and law enforcement at times

 deemed necessary during the investigation, rather than minimize the content to certain

 communications deemed important at one time. As with all evidence, the Government will

 maintain the evidence and mirror images of the evidence in its custody and control, without

 alteration, amendment, or access by persons unrelated to the investigation.

    24. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

 warrant I am applying for would permit seizing, imaging, copying and reviewing the contents of

 the Device(s) consistent with the warrant. The warrant I am applying for would authorize a later

 examination and perhaps repeated review of the Device(s) or information from a copy of the

 Device(s) consistent with the warrant. The examination may require authorities to employ

 techniques, including but not limited to computer-assisted scans of the entire medium, that might
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 14 of 17




 expose many parts of the Device(s) to human inspection in order to determine whether it is

 evidence described by the warrant.

                                 BACKGROUND OF INVESTIGATION

    25. On February 4, 2019, Colorado State Patrol Trooper Jeff Vrbas conducted a traffic stop

 of a vehicle operated by James WARE. Trooper Vrbas conducted the traffic stop of WARE for

 an unsafe lane change and speeding (82 in a 75 mile per hour zone). Based upon the information

 given by WARE, Trooper Vrbas developed reasonable suspicion that WARE was possibly

 driving a load of drugs. A short time later, a K-9 unit responded to the area and conducted a free

 air sniff of the vehicle. The K-9 gave a positive alert to the presence of illegal controlled

 substances. A search of the vehicle was conducted and Trooper Vrbas seized approximately 47.6

 pounds of cocaine (Exhibit 1), 19 pounds of methamphetamine (Exhibit 2), and $1,600.00 in US

 currency (Exhibit N-1). In addition, CSP located one Apple I-phone within the vehicle as well as

 one Tom-Tom GPS unit within the vehicle. CSP contacted the DEA Grand Junction Resident

 Office (GJRO) who responded to the scene. WARE was transported to the Mesa County SO and

 interviewed by SA Jason Greenfield, SA Zachary Jones, and IA Amber Jones. SA Greenfield, as

 witnessed by SA Jones, read WARE his Miranda Warnings from a DEA form 13a. SA

 Greenfield asked WARE where he was from and WARE informed agents that he was from

 Chicago. The interview was recorded and is being maintained by Trooper Vrbas. In

 substance, WARE informed agents that he obtained the car in Oakland, CA, and was traveling to

 Chicago, IL. WARE asked what was found in the car and SA Greenfield informed WARE that

 agents were going to test it to determine what it was. SA Greenfield asked WARE what was

 going on. WARE informed agents that he rented the vehicle from the airport in Oakland, CA.

 WARE informed agents that the rental car agency offered an upgrade for him to the vehicle.
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 15 of 17




 WARE informed agents that he rented the car on either Saturday or Sunday but was not sure

 and it would be on the rental agreement. WARE informed agents that he then got a room in

 Castro Valley about 20 minutes outside of Oakland. SA Jones asked what WARE was doing in

 Oakland and WARE informed agents that he was in Oakland to watch the super bowl with some

 friends but they did not show up. WARE informed agents that one of his friends rented the

 vehicle. SA Greenfield asked WARE what his friend's name was and WARE informed agents

 that it was on the rental agreement and that WARE only knew him as June Bug. WARE

 informed agents he only knew him for about a month to month and a half. WARE informed

 agents he was going to meet up with June Bug, John John, and Boogaloo to watch the game in

 Oakland but all the friends were from Oakland. WARE informed agents that he met them at one

 of the balloon events in Chicago. WARE informed agents that June Bug rented the car for him

 and that Budget offered him an upgrade. WARE informed agents that he was going to Chicago.

 SA Greenfield informed WARE that the car was due back in Oakland around the 15th. WARE

 informed agents that he was going to rent it for another week past that and then return the

 vehicle. WARE informed agents that he was going to drive back to Oakland in order to return the

 vehicle. SA Greenfield asked WARE how he would get back to Chicago after returning the

 vehicle to Oakland. WARE informed agents that he would probably fly back. SA Greenfield

 informed WARE that agents believed WARE'S story was a lie and that he knew the drugs were

 in the vehicle. WARE informed agents that he had no idea the drugs were in the vehicle.

 WARE believes that somebody from the rental agency placed the methamphetamine and cocaine

 inside the vehicle because they knew he was going that way. WARE informed agents that the

 rental car agency is where agents should be looking. A short time later, the interview was

 terminated.
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 16 of 17




    26. SA Greenfield took custody of both the Apple I-Phone (Exhibit N-2) and the Tom-Tom

 GPS Unit (Exhibit N-3). SA Greenfield knows from experience and training in prior

 investigations that both phones and GPS unit contain information relevant to drug investigations

 to include but not limited to text message conversations, locations, prices, names and identifies

 of co-conspirators, pictures of drugs, and potential stash locations.

                          RELEVANCE OF REQUESTED INFORMATION

    27. Based upon the investigation of WARE to date, agents believe that the items seized

 during his arrest were used and would continue to be used for the purposes of transporting and

 delivering drugs to their intended recipients within Chicago.

    28. Agents believe, based upon experience and knowledge of numerous drug investigations,

 that drug distributors use cellular phones to communicate with customers as well as each other.

 These communications are contained in text messages as well as in various communication apps

 such as WhatsApp or Facebook. In addition, the phones of drug traffickers often contain

 pictures of large amounts of cash, firearms, and drugs, which drug distributors may show to

 customers or post on social media.

    29. Agents believe that executing a search warrant on the above listed items could lead to the

 seizure of additional large amounts of methamphetamine and additional evidence of trafficking

 of methamphetamine.

    30. Agents believe that by searching the phones associated to WARE, agents may recover

 evidence of drug distribution and drug transportation.

    31. Agents believe that searching the phones will lead to additional evidence of co-

 conspirators in the transportation, smuggling, and distribution of drugs.
Case 1:19-sw-05255-GPG Document 1-1 Filed 03/04/19 USDC Colorado Page 17 of 17




    32. Based on the foregoing, there is probable cause to believe that the execution of a search

 warrant on the listed items, further described in Attachments A, will lead to the location of drugs,

 additional methamphetamine, incriminating communications, phone numbers of co-conspirators,

 and will allow law enforcement personnel to gather additional evidence of violations of the Title

 21, United State Code, Sections 841 and 846.


 I, Jason Greenfield, a DEA Special Agent, being duly sworn according to law, hereby state that
 the facts stated in the foregoing affidavit are true and correct to the best of my knowledge,
 information and belief.

                                                   Respectfully submitted,

                                                   s/ Jason R. Greenfield
                                                   Jason R. Greenfield
                                                   Special Agent
                                                   Drug Enforcement Administration




                                                                                        4
         Submitted, attested to, and acknowledged by reliable electronic means on March ___,
 2019.

         _________________________________
         Gordon P. Gallagher
         UNITED STATES MAGISTRATE JUDGE




 Reviewed and submitted by Pete Hautzinger, Assistant United States Attorney.
